EXHIBIT 10.56

 

NUVELO, INC.

STOCK OPTION AGREEMENT

(Double Trigger Acceleration)

 

Nuvelo, Inc. has granted to the individual (the “Optionee”) named in the Notice
of Grant of Stock Option (the “Notice”) to which this Stock Option Agreement
(the “Option Agreement”) is attached an option (the “Option”) to purchase
certain shares of Stock upon the terms and conditions set forth in the Notice
and this Option Agreement. The Option has been granted pursuant to and shall in
all respects be subject to the terms and conditions of the Nuvelo, Inc. 2004
Equity Incentive Plan (the “Plan”), as amended to the Date of Option Grant, the
provisions of which are incorporated herein by reference. By signing the Notice,
the Optionee: (a) represents that the Optionee has read and is familiar with the
terms and conditions of the Notice, the Plan and this Option Agreement,
including the Effect of Termination of Service set forth in Section 7, (b)
accepts the Option subject to all of the terms and conditions of the Notice, the
Plan and this Option Agreement, (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board upon any questions arising
under the Notice, the Plan or this Option Agreement, and (d) acknowledges
receipt of a copy of the Notice, the Plan and this Option Agreement.

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.

 

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2. TAX CONSEQUENCES.

 

2.1 Tax Status of Option. This Option is intended to have the tax status
designated in the Notice.

 

(a) Incentive Stock Option. If the Notice so designates, this Option is intended
to be an Incentive Stock Option within the meaning of Section 422(b) of the
Code, but the Company does not represent or warrant that this Option qualifies
as such. The Optionee should consult with the Optionee’s own tax advisor
regarding the tax effects of this Option and the requirements necessary to
obtain favorable income tax treatment under Section 422 of the Code, including,
but not limited to, holding period requirements. (NOTE TO OPTIONEE: If the
Option is exercised more than three (3) months after the date on which you cease
to be an Employee (other than by reason of your death or permanent and total
disability as defined in Section 22(e)(3) of the Code), the Option will be
treated as a Nonstatutory Stock Option and not as an Incentive Stock Option to
the extent required by Section 422 of the Code.)

 

1



--------------------------------------------------------------------------------

(b) Nonstatutory Stock Option. If the Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

 

2.2 ISO Fair Market Value Limitation. If the Notice designates this Option as an
Incentive Stock Option, then to the extent that the Option (together with all
Incentive Stock Options granted to the Optionee under all stock option plans of
the Participating Company Group, including the Plan) becomes exercisable for the
first time during any calendar year for shares having a Fair Market Value
greater than One Hundred Thousand Dollars ($100,000), the portion of such
options which exceeds such amount will be treated as Nonstatutory Stock Options.
For purposes of this Section 2.2, options designated as Incentive Stock Options
are taken into account in the order in which they were granted, and the Fair
Market Value of stock is determined as of the time the option with respect to
such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Optionee may
designate which portion of such Option the Optionee is exercising. In the
absence of such designation, the Optionee shall be deemed to have exercised the
Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO OPTIONEE: If the aggregate Exercise Price of the Option (that is, the
Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)

 

3. ADMINISTRATION.

 

All questions of interpretation concerning this Option Agreement shall be
determined by the Board. All determinations by the Board shall be final and
binding upon all persons having an interest in the Option. Any officer of a
Participating Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

 

4. EXERCISE OF THE OPTION.

 

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Date of Option Grant (or if later, the Optionee’s
Service commencement date) and prior to the termination of the Option (as
provided in Section 6) in an amount not to exceed the number of Vested Shares
less the number of shares previously acquired upon exercise of the Option.

 

4.2 Method of Exercise. Exercise of the Option shall be by written notice to the
Company which must state the election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as

 

2



--------------------------------------------------------------------------------

to the Optionee’s investment intent with respect to such shares as may be
required pursuant to the provisions of this Option Agreement. The written notice
must be signed by the Optionee and must be delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Chief Financial Officer
of the Company, or other authorized representative of the Participating Company
Group, prior to the termination of the Option as set forth in Section 6,
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such written notice and the aggregate Exercise Price.

 

4.3 Payment of Exercise Price.

 

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
whole shares of Stock owned by the Optionee having a Fair Market Value (as
determined by the Company without regard to any restrictions on transferability
applicable to such stock by reason of federal or state securities laws or
agreements with an underwriter for the Company) not less than the aggregate
Exercise Price, (iii) by means of a Cashless Exercise, as defined in Section
4.3(b), or (iv) by any combination of the foregoing.

 

(b) Limitations on Forms of Consideration.

 

(i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. The Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock unless such shares
either have been owned by the Optionee for more than six (6) months or were not
acquired, directly or indirectly, from the Company.

 

(ii) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to decline to approve or terminate any such program or procedure.

 

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax

 

3



--------------------------------------------------------------------------------

withholding obligations of the Participating Company Group, if any, which arise
in connection with the Option, including, without limitation, obligations
arising upon (i) the exercise, in whole or in part, of the Option, (ii) the
transfer, in whole or in part, of any shares acquired upon exercise of the
Option, (iii) the operation of any law or regulation providing for the
imputation of interest, or (iv) the lapsing of any restriction with respect to
any shares acquired upon exercise of the Option. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company Group have been satisfied by the Optionee.

 

4.5 Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares as to which the
Option is exercised shall be registered in the name of the Optionee, or, if
applicable, in the names of the heirs of the Optionee.

 

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT
BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Option
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to the exercise of the Option, the Company may require
the Optionee to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

 

5. TRANSFERABILITY OF THE OPTION.

 

The Option may generally only be exercised during the lifetime of the Optionee
only by the Optionee or the Optionee’s guardian or legal representative and may
not be exercised, assigned or transferred in any manner except by will, by the
laws of descent and distribution, or as otherwise provided in the Plan.
Following the death of the Optionee, the Option, to the extent provided in
Section 7, may be exercised by the Optionee’s legal representative or by any
person empowered to do so under the deceased Optionee’s will or under the then
applicable laws of descent and distribution.

 

4



--------------------------------------------------------------------------------

6. TERMINATION OF THE OPTION.

 

The Option shall terminate and may no longer be exercised on the first to occur
of (a) the Option Expiration Date, (b) the last date for exercising the Option
following termination of the Optionee’s Service as described in Section 7, or
(c) a Change in Control to the extent provided in Section 8.

 

7. EFFECT OF TERMINATION OF SERVICE.

 

7.1 Option Exercisability.

 

(a) Disability. If the Optionee’s Service with the Participating Company Group
terminates because of the Disability of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the expiration of twelve (12) months
after the date on which the Optionee’s Service terminated, but in any event no
later than the Option Expiration Date.

 

(b) Death. If the Optionee’s Service with the Participating Company Group
terminates because of the death of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee’s legal representative or other
person who acquired the right to exercise the Option by reason of the Optionee’s
death at any time prior to the expiration of twelve (12) months after the date
on which the Optionee’s Service terminated, but in any event no later than the
Option Expiration Date. The Optionee’s Service shall be deemed to have
terminated on account of death if the Optionee dies within three (3) months
after the Optionee’s termination of Service.

 

(c) Termination After Change in Control. If the Optionee’s Service ceases as a
result of Termination After Change in Control (as defined in 7.4(a) below), (i)
the Option, to the extent unexercised and exercisable on the date on which the
Optionee’s Service terminated, may be exercised by the Optionee (or the
Optionee’s guardian or legal representative) at any time prior to the expiration
of six (6) months after the date on which the Optionee’s Service terminated, but
in any event no later than the Option Expiration Date, and (ii) the Option shall
become immediately vested and exercisable in full and the Vested Ratio shall be
deemed to be 1/1 as of the date on which the Optionee’s Service terminated.

 

(d) Other Termination of Service. If the Optionee’s Service with the
Participating Company Group terminates for any reason, except Disability, death
or Termination After Change in Control, the Option, to the extent unexercised
and exercisable by the Optionee on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee at any time prior to the expiration
of three (3) months (or such other longer period of time as determined by the
Board, in its discretion) after the date on which the Optionee’s Service
terminated, but in any event no later than the Option Expiration Date.

 

5



--------------------------------------------------------------------------------

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

 

7.3 Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Optionee to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Optionee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Optionee’s termination of Service, or (iii) the Option Expiration Date.

 

7.4 Certain Definitions.

 

(a) “Termination After Change in Control” shall mean either of the following
events occurring within twelve (12) months after a Change in Control:

 

(i) termination by the Participating Company Group of the Optionee’s Service
with the Participating Company Group for any reason other than for Cause (as
defined in 7.4(b) below); or

 

(ii) the Optionee’s resignation for Good Reason (as defined in 7.4(c) below)
from all capacities in which the Optionee is then rendering Service to the
Participating Company Group within a reasonable period of time following the
event constituting Good Reason.

 

Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Optionee’s Service with the
Participating Company Group which (1) is for Cause (as defined below); (2) is a
result of the Optionee’s death or disability; (3) is a result of the Optionee’s
voluntary termination of Service other than for Good Reason; or (4) occurs prior
to the effectiveness of a Change in Control.

 

(b) “Cause” shall mean any of the following: (i) the Optionee’s theft,
dishonesty, or falsification of any Participating Company documents or records;
(ii) the Optionee’s improper use or disclosure of a Participating Company’s
confidential or proprietary information; (iii) any action by the Optionee which
has a detrimental effect on a Participating Company’s reputation or business;
(iv) the Optionee’s failure or inability to perform adequately any reasonable
assigned duties as determined by a Participating Company; (v) any violation by
the Optionee of any material agreement between the Optionee and a Participating
Company, which breach is not cured pursuant to the terms of such agreement or
any breach of any material statutory duty to a Participating Company; or (vi)
the Optionee’s conviction (including any plea of guilty or nolo contendere) of
any felony or crime involving moral turpitude or dishonesty.

 

6



--------------------------------------------------------------------------------

(c) “Good Reason” shall mean any one or more of the following:

 

(i) without the Optionee’s express written consent, the relocation of the
principal place of the Optionee’s Service to a location that is more than fifty
(50) miles from the Optionee’s principal place of Service immediately prior to
the date of the Change in Control;

 

(ii) any failure by the Participating Company Group to pay, or any reduction by
the Participating Company Group of the Optionee’s base salary in effect
immediately prior to the date of the Change in Control; or

 

(iii) any failure by the Participating Company Group to (1) continue to provide
to the Optionee a package of welfare benefit plans, including, but not limited
to, the Participating Company Group’s life, disability, health, dental, medical,
savings, profit sharing and retirement plans, that, taken as a whole, provide
substantially similar benefits to those to which the Optionee was entitled
immediately prior to the Change in Control (except that the Optionee’s
contributions may be increased to the extent of any cost increases imposed by
third parties) or (2) provide the Optionee with all other fringe benefits (or
their equivalent) from time to time in effect for the benefit of any employee of
the Participating Company Group.

 

8. CHANGE IN CONTROL.

 

In the event of a Change in Control, the Acquiring Corporation may either assume
the Company’s rights and obligations under the Option or substitute for the
Option a substantially equivalent option for the Acquiring Corporation’s stock.
The Option shall terminate and cease to be outstanding effective as of the date
of the Change in Control to the extent that the Option is neither assumed or
substituted for by the Acquiring Corporation in connection with the Change in
Control nor exercised as of the date of the Change in Control. Notwithstanding
the foregoing, shares acquired upon exercise of the Option prior to the Change
in Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of this Option Agreement except as otherwise provided herein.

 

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

 

In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, appropriate adjustments shall be made in the
number, Exercise Price and class of shares of stock subject to the Option. If a
majority of the shares which are of the same class as the shares that are
subject to the Option are exchanged for, converted into, or otherwise become
(whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Board may unilaterally amend the Option to
provide that the Option is exercisable for New Shares. In the event of any such
amendment, the Number of Option Shares and the Exercise Price shall be adjusted
in a fair and equitable manner, as determined by the Board, in its discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 9 shall be rounded down to the nearest whole number,
and in no event may the Exercise Price be decreased to an amount less than the
par value, if any, of the stock subject to the Option. The adjustments
determined by the Board pursuant to this Section 9 shall be final, binding and
conclusive.

 

7



--------------------------------------------------------------------------------

10. RIGHTS AS A STOCKHOLDER, EMPLOYEE OR CONSULTANT.

 

The Optionee shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Optionee is an Employee, the
Optionee understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Optionee, the Optionee’s employment is “at will” and is for no specified term.
Nothing in this Option Agreement shall confer upon the Optionee any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Optionee’s Service
as an Employee or Consultant, as the case may be, at any time.

 

11. NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.

 

The Optionee shall dispose of the shares acquired pursuant to the Option only in
accordance with the provisions of this Option Agreement. In addition, if the
Notice designates this Option as an Incentive Stock Option, the Optionee shall
(a) promptly notify the Chief Financial Officer of the Company if the Optionee
disposes of any of the shares acquired pursuant to the Option within one (1)
year after the date the Optionee exercises all or part of the Option or within
two (2) years after the Date of Option Grant and (b) provide the Company with a
description of the circumstances of such disposition. Until such time as the
Optionee disposes of such shares in a manner consistent with the provisions of
this Option Agreement, unless otherwise expressly authorized by the Company, the
Optionee shall hold all shares acquired pursuant to the Option in the Optionee’s
name (and not in the name of any nominee) for the one-year period immediately
after the exercise of the Option and the two-year period immediately after Date
of Option Grant. At any time during the one-year or two-year periods set forth
above, the Company may place a legend on any certificate representing shares
acquired pursuant to the Option requesting the transfer agent for the Company’s
stock to notify the Company of any such transfers. The obligation of the
Optionee to notify the Company of any such transfer shall continue
notwithstanding that a legend has been placed on the certificate pursuant to the
preceding sentence.

 

12. LEGENDS.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions, and, if applicable, that the
shares were acquired upon exercise of an Incentive Stock Option on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Optionee shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Optionee in order to carry out
the provisions of this Section.

 

8



--------------------------------------------------------------------------------

13. LOCK-UP AGREEMENT.

 

The Optionee hereby agrees that in the event of any underwritten public offering
of stock, including an initial public offering of stock, made by the Company
pursuant to an effective registration statement filed under the Securities Act,
the Optionee shall not offer, sell, contract to sell, pledge, hypothecate, grant
any option to purchase or make any short sale of, or otherwise dispose of any
shares of stock of the Company or any rights to acquire stock of the Company for
such period of time from and after the effective date of such registration
statement as may be established by the underwriter for such public offering;
provided, however, that such period of time shall not exceed one hundred eighty
(180) days from the effective date of the registration statement to be filed in
connection with such public offering. The foregoing limitation shall not apply
to shares registered in the public offering under the Securities Act.

 

14. RESTRICTIONS ON TRANSFER OF SHARES.

 

No shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Optionee), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law, in any manner which violates any of the
provisions of this Option Agreement, and any such attempted disposition shall be
void. The Company shall not be required (a) to transfer on its books any shares
which will have been transferred in violation of any of the provisions set forth
in this Option Agreement or (b) to treat as owner of such shares or to accord
the right to vote as such owner or to pay dividends to any transferee to whom
such shares will have been so transferred.

 

15. MISCELLANEOUS PROVISIONS.

 

15.1 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

 

15.2 Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Optionee unless such termination or amendment is necessary to
comply with any applicable law or government regulation or is required to enable
the Option, if designated an Incentive Stock Option in the Notice, to qualify as
an Incentive Stock Option. No amendment or addition to this Option Agreement
shall be effective unless in writing.

 

15.3 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery or upon deposit in the United States Post Office,
by registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address shown below that party’s signature on the Notice or
at such other address as such party may designate in writing from time to time
to the other party.

 

9



--------------------------------------------------------------------------------

15.4 Integrated Agreement. The Notice, this Option Agreement and the Plan
constitute the entire understanding and agreement of the Optionee and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Optionee and the Participating Company
Group with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of the Notice and the Option Agreement shall survive any exercise
of the Option and shall remain in full force and effect.

 

15.5 Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

 

15.6 Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

10



--------------------------------------------------------------------------------

™ Incentive Stock Option

™ Nonstatutory Stock Option

  Optionee:  

 

--------------------------------------------------------------------------------

    Date:  

 

--------------------------------------------------------------------------------

 

STOCK OPTION EXERCISE NOTICE

 

Nuvelo, Inc.

Attention: Chief Financial Officer

675 Almanor Avenue Sunnyvale, CA 94085

 

Ladies and Gentlemen:

 

1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Nuvelo, Inc. (the “Company”) pursuant to the
Company’s 2004 Equity Incentive Plan (the “Plan”), my Notice of Grant of Stock
Option (the “Notice”) and my Stock Option Agreement (the “Option Agreement”) as
follows:

 

Grant Number:

     __________

Date of Option Grant:

     __________

Number of Option Shares:

     __________

Exercise Price per Share:

   $                        

 

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares:

 

Total Shares Purchased:

     __________

Total Exercise Price (Total Shares X Price per Share)

   $                        

 

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

 

™ Cash:

   $                                              

™ Check:

   $                                              

™ Tender of Company Stock:

     Contact Plan Administrator

™ Cashless exercise

     Contact Plan Administrator

 

4. Tax Withholding. Subject to the Option Agreement, I authorize payroll
withholding and otherwise will make adequate provision for the federal, state,
local and foreign tax withholding obligations of the Company, if any, in
connection with the Option.

 

1



--------------------------------------------------------------------------------

5. Optionee Information.

 

My address is:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

My Social Security Number is:

--------------------------------------------------------------------------------

 

6. Notice of Disqualifying Disposition. If the Option is an Incentive Stock
Option, I agree that I will promptly notify the Chief Financial Officer of the
Company if I transfer any of the Shares within one (1) year from the date I
exercise all or part of the Option or within two (2) years of the Date of Option
Grant.

 

7. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Option Agreement, to
all of which I hereby expressly assent. This Agreement shall inure to the
benefit of and be binding upon the my heirs, executors, administrators,
successors and assigns.

 

I understand that I am purchasing the Shares pursuant to the terms of the Plan,
the Notice and my Option Agreement, copies of which I have received and
carefully read and understand.

       

Very truly yours,

       

 

--------------------------------------------------------------------------------

       

(Signature)

Receipt of the above is hereby acknowledged.

   

NUVELO, INC.

   

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

   

Dated:

 

 

--------------------------------------------------------------------------------

   

 

2